In accordance with the provisions of Sup. Ct. R. 42-12(g), *917the Chief Disciplinary Counsel filed with this court a certificate demonstrating that Edward F. Choiniere of the City of Cranston, State of Rhode Island, an attorney admitted to practice law in this state, had been convicted in this state of crimes punishable by imprisonment for more than one year, to wit, Providence County Superior Court Indictments Nos. 74-404, 74-405 and 74-406, each for embezzlement.
The Chief Disciplinary Counsel informed the court that all appeals from said convictions have been concluded. Therefore, pursuant to Rule 42-12(e), this matter was referred to the Disciplinary Board, so that it could institute a formal disciplinary proceeding for the sole purpose of determining the extent of the discipline to be imposed.
Thereafter, the Disciplinary Board held a hearing and this court received a recommendation of the Disciplinary Board. The respondent-attorney was ordered to appear before this court on April 1, 1976 to show cause why disciplinary action should not be taken against him.
Respondent-attorney did appear before this court and the court, after careful consideration, has come to the conclusion that the acts which the respondent-attorney committed merit severe disciplinary action.
Accordingly, it is ordered that Edward F. Choiniere be and he is hereby disbarred from the practice of law before the courts of this State.